Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the communication filed on July 17, 2019, which paper has been placed of record in the file.
2.           Claims 1-20 are pending in this application. 



Claim Rejections - 35 USC § 101
3.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Note: Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

4.      Claims 1-20 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
Independent claim 1, which is illustrative of the all independent claims and analyzing as the following:
         Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claim recites a method and, therefore, is a process.
           Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claim recites the following limitations: generating an internal factors gross margin prediction using one or more product attributes, generating an external factors gross margin prediction using one or more customer attributes…, and generating the predicted gross margin for the organization using the internal factors gross margin prediction and the external factors gross margin prediction…, which is a method of organizing human activity (managing personal behavior or relationships or interactions between people including social activities, teaching and following rules or instructions), then it falls within the “Organizing human activity” grouping of abstract idea. Moreover, the claim recites the following limitations of generating an internal factors gross margin prediction using one or more product attributes, generating an external factors gross margin prediction using one or more customer attributes…, and generating the predicted gross margin for the organization using the internal factors gross margin prediction and the external factors gross margin prediction…, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a processor”, nothing in the claim elements preclude the steps from practically being “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
             Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a processor and a data bus, and using the processor to perform generating steps. The processor is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of generating steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the computer). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea. 
Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         The Berkheimer Memorandum mandates that an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
           (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 
           (2) a citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); 
           (3) a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); or 

            In this case, the present Specification described in para [0053] and [0059] of using general-purpose computer and available commercial products to perform the method. Thus, the applicant provides (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). 
         The dependent claims do not add limitations that meaningfully limit the abstract idea. For example, Claim 3 recites forecasting demand for one or more products…; Claim 4 recites generating the internal factors gross margin prediction…; Claim 8 recites generating the external factors gross margin prediction…; Claim 8 recites generating the propensity score…; Claims 10 and 11 recite adjusting the propensity score….; Therefore, the dependent claims do not impart patent eligibility to the abstract idea of the independent claim. The dependent claims rather further narrow the abstract idea and the narrower scope does not change the outcome of the two part Mayo test. Narrowing the scope of the claims is not enough to impart eligibility as it is still interpreted as an abstract idea, a narrower abstract idea. Therefore none of the dependent claims alone or as an ordered combination add limitations that qualify as significantly more than the abstract idea. 
          Regarding independent claims 12 and 20 Alice Corp. establishes that the same analysis should be used for all categories of claims. Therefore, independent claim 12 directed to system, independent claim 20 directed to a medium, are also rejected as 
          Accordingly, claims 1-20 are not draw to eligible subject matter as they are directed to an abstract idea without significantly more and are rejected under 35 USC § 101 as being directed to non-statutory subject matter.


           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  




  Claim Rejections - 35 USC § 102
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

((a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ouimet (US 2014/0074752).
             Regarding to claim 1, Ouimet discloses a computer-implementable method for generating a predicted gross margin for an organization, the method comprising:
            generating an internal factors gross margin prediction using one or more product attributes (para [0068], FIG. 8. Each product will have product attributes weighted by consumer preference. Webpage 138 can display a list of available product attributes associated with each product category. The available product attributes can be product-specific attributes, diet/health/nutrient related product attributes, lifestyle related product attributes, environment related product attributes, allergen related product attributes, and social/society related product attributes);
            generating an external factors gross margin prediction using one or more customer attributes and customer sales pipeline information (para [0066], The profile can also contain information related to the shopping habits and preferences of consumers 62-64. For example, the other information in block 129 includes product preferences, consumer characteristics, and consumer demographics, e.g., gender, age, family size, age of children, occupation, medical conditions, shopping budget, and general product preferences (low fat, high fiber, vegetarian, natural with no preservatives, biodegradable, convenience of preparation or use, name brand, generic brands, kosher)); and
           generating the predicted gross margin for the organization using the internal factors gross margin prediction and the external factors gross margin prediction (para [0124], FIG. 17b shows further details of investment signal 297, with profit curve 298 showing the average daily profits over time from date T0 to date T1 as measured or calculated by retailer service provider 72 using methods discussed above. Dates after T1 have not yet occurred, but retailer service provider 72 is able to generate a forecasted profit curve 299 after date T1, based on the product information 295 and 296 collected from consumers 62 and 64, and other consumers in the commerce system).
           Regarding to claim 2, Ouimet discloses the method of Claim 1 wherein the one or more product attributes comprise one or more of average list price per unit, average cost per unit, average discount per unit, run rate revenue, and routes to market revenue (para [0094], Table 180 also includes the demand for each of the products P1-P3 in column 188. The demand is the measure of the number of products sold over a period of time. In the present example, demand is indicated as the average unit sales for each product P1-P3 each day. Table 180 indicates that retailer 66 sells an average of 13 units of product P1, 22 units of product P2, and 23 units of product P3 each day).
           Regarding to claim 3, Ouimet discloses the method of Claim 1 wherein generating the internal factors gross margin prediction further comprises:
             forecasting demand for one or more products using one or more forecast models (para [0040], A retailer routinely collects T-LOG sales data for most if not all products in the normal course of business. Using the T-LOG data, the system generates a demand model for one or more products at one or more stores. The model is based upon the T-LOG data for that product and includes a plurality of parameters).
            Regarding to claim 4, Ouimet discloses the method of Claim 3 wherein said generating the internal factors gross margin prediction further comprises using a linear regression model to combine information from the one or more forecast models and the one or more product attributes (para [0052], With T-LOG 20 and supply data 22 collected, various suitable methods or algorithms can be used to analyze the data and form demand model 24. Model 24 may use a combination of linear, nonlinear, deterministic, stochastic, static, or dynamic equations or models for analyzing T-LOG 20 or aggregated T-LOG data and supply data 22 and making predictions about consumer behavior to future transactions for a particular product at a particular store, or across entire product lines for all stores).
            Regarding to claim 5, Ouimet discloses the method of Claim 3, wherein the one or more forecast models comprise one or more of an autoregressive integrated moving average model, a triple exponential smoothing model, and an additive model comprising a saturation growth model and a piecewise linear model (para [0052], With T-LOG 20 and supply data 22 collected, various suitable methods or algorithms can be used to analyze the data and form demand model 24. Model 24 may use a combination of linear, nonlinear, deterministic, stochastic, static, or dynamic equations or models for analyzing T-LOG 20 or aggregated T-LOG data and supply data 22 and making predictions about consumer behavior to future transactions for a particular product at a particular store, or across entire product lines for all stores).
             Regarding to claim 6, Ouimet discloses the method of Claim 5 wherein said using the one or more forecast models comprises selecting a best fit forecast model for recent demand data (para [0052], With T-LOG 20 and supply data 22 collected, various suitable methods or algorithms can be used to analyze the data and form demand model 24. Model 24 may use a combination of linear, nonlinear, deterministic, stochastic, static, or dynamic equations or models for analyzing T-LOG 20 or aggregated T-LOG data and supply data 22 and making predictions about consumer behavior to future transactions for a particular product at a particular store, or across entire product lines for all stores).
             Regarding to claim 7, Ouimet discloses the method of Claim 1 wherein the one or more customer attributes comprise one or more of purchase frequency associated with a customer account, last purchase time associated with the customer account, buying power associated with the customer account, and share of wallet associated with the customer account (para [0041], An economic demand model analyzes historical retail T-LOG sales data to gain an understanding of retail demand as a function of factors such as price, promotion, time, consumer, seasonal trends, holidays, and other attributes of the transaction. The demand model can be used to forecast future demand by consumers as measured by unit sales).
            Regarding to claim 8, Ouimet discloses the method of Claim 1 wherein said generating the external factors gross margin prediction using one or more customer attributes and customer sales pipeline information further comprises:
             generating a propensity score for a selected customer account (para [0066], Consumers 62-64 can specify preferred retailers and spending patterns. Alternatively, retailers 66-70 can provide T-LOG data 46 to retailer service provider 72 to accurately track the shopping patterns of consumers 62-64. Consumer service provider 72 will have records of consumer loyalty and value to each retailer. Consumer value is based on spending patterns of the consumer);
            calculating a customer account gross margin for a set period if the propensity score is greater than a gross margin threshold (para [0082], Retailers 66-70 have an interest in maximizing the profit from commercial transactions with consumers 62 and 64. Profit can be expressed as unit sales of products (US) times price less cost per unit of product, as given in equation (1));
            adjusting the propensity score in light of the customer sales pipeline information associated with the selected customer account, if the propensity score is less than the gross margin threshold (para [0083], In demand curve 170 for a given product P, as price increases, unit sales decrease and, conversely, as price decreases, unit sales increase. Price elasticity of demand is a unitless measure of response in demand to changes in price, i.e., a ratio involving the percent change in demand to the percent change in price. At price point PP1, the unit sales are US1. The revenue attained by the retailer is given as PP1*US1. At price point PP2, the unit sales are US2.The revenue attained by the retailer is given as PP2*US2. If PP2 is less than PP1, then US2 is greater than US1); and
             calculating the customer account gross margin for the set period if the adjusted propensity score is greater than the gross margin threshold (para [0089], Profit can be optimized by determining the maximum or peak of the function where the slope is zero. The maximum of the function can be determined by substituting equation (2) into equation (1), taking the derivative of equation (1) with respect to price, and setting the function equal to zero. The profit optimization reduces to equation (3) as a relationship between price, costs, and price elasticity of demand).
            Regarding to claim 9, Ouimet discloses the method of Claim 8 wherein said generating the propensity score comprises using a logistic regression model on the customer attributes for the selected customer account (para [0052], With T-LOG 20 and supply data 22 collected, various suitable methods or algorithms can be used to analyze the data and form demand model 24. Model 24 may use a combination of linear, nonlinear, deterministic, stochastic, static, or dynamic equations or models for analyzing T-LOG 20 or aggregated T-LOG data and supply data 22 and making predictions about consumer behavior to future transactions for a particular product at a particular store, or across entire product lines for all stores).
           Regarding to claim 10, Ouimet discloses the method of Claim 9 wherein said adjusting the propensity score comprises:
          rejecting the customer account for gross margin determination if one of no pipeline (para [0106], Consistent with the stable price curve 248 between dates D1-D3, investment signal 246 indicates a stable profit curve 250 between dates D1-D3 with profit PFR1. When retailer 66 increases prices for products from price PR1 to price PR2, profit curve 250 has a corresponding increase from PFR1 to PFR2, with PFR2 being greater than PFR1 for a short period of time between dates D3 and D4. Date D4 is the date that investor 242 approaches retailer service provider 72 requesting investment signal 246).
           exists for the customer account or a pipeline probability associated with the pipeline sales information is less than a first threshold (para [0107], Retailer service provider 72, however, forecasts the future profit curve 254 for retailer 66 will decline due to the increased prices after date D4, based on future price curve 256 of products sold by retailer 66, and the cost and demand for products as calculated by retailer service provider 72); and
           adjusting the propensity score by a first amount if the pipeline sales information is greater than the first threshold (para [0099], the demand or sales volume for products P1-P3 has changed since the previous time that retailer service provider 72 collected product information. Specifically, demand for product P1 has decreased from 13 units per day to 10 units per day, demand for product P2 has increased from 22 units per day to 30 units per day, and demand for product P3 has decreased from 23 units per day to 5 units per day).
          Regarding to claim 11, Ouimet discloses the method of Claim 9 wherein said adjusting the propensity score further comprises:
            adjusting the propensity score by a second amount if the pipeline sales information is greater than a second threshold, wherein the second threshold is greater than the first threshold and the second amount is greater than the first amount (para [0096], Retailer service provider 72 continues to monitor the product information for each of the products sold by retailer 66, including the sale price for each product, the estimated cost to retailer 66 for each product, the estimated or known demand or sales volume for each product, and the profits for each product. By continuing to monitor the product information from retailer 66, retailer service provider 72 can detect changes in the product information and look for investment signals to share with potential investors); and
            adjusting the propensity score by a third amount if the pipeline sales information is greater than a third threshold, wherein the third threshold is greater than the second threshold and the third amount is greater than the second amount (para [0098], As shown in column 206, however, retailer service provider 72 estimates that the costs for each of the products P1-P3 to retailer 66 have increased since retailer service provider 72 collected the previous product information shown in table 180 of FIG. 12a. In particular, the cost to retailer 66 for product P1 has increased from $4.37 to $8.40. The cost to retailer 66 for product P2 has increased from $6.73 to $7.30).
Regarding to claims 12-19, Ouimet discloses a system comprising: a processor; a data bus coupled to the processor; and a non-transitory, computer readable storage medium coupled to the data bus and storing computer program code (see figure 5, Central processing unit 102, Mass storage 104), wherein the computer program code interacts with a plurality of computer operation and comprises instruction executable by the processor such that the processor is configured to perform the method described in claims 1, 3-6, and 8-10 above, therefore, are rejected by the same rationale.
            Claim 20 is written in computer-readable medium and contains the same limitations found in claim 1 above, therefore, is rejected by the same rationale.


          
                                                            Conclusion
7.          Claims 1-20 are rejected.
8.     The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
            Boob et al. (US 2012/0253995) disclose a system and method for merchandise inventory management to maximize gross margin is disclosed. In one embodiment, the method includes modeling inventory to maximize gross margin as a function of replenishment of each item in each location based on optimum customer service level.
            Palinginis et al. (US 2019/0156357) disclose systems and methods are described for demand prediction and profitability modeling based on heterogeneous data and blended clustering models.

             Li et al. (US 20160189175) disclose technologies for demand management by providing a real time prediction model, using an elasticity matrix to quantify price change and demand, group customers based on their demand, set pricing per each group of customers, and optimize distribution.
             Verma et al. (US 7,908,164) disclose a profit optimization system takes account of supply-side and demand-side factors in optimizing profit for an organization.

9.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 



/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
February 9, 2021